Citation Nr: 1219324	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  04-31 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the overpayment of Department of Veterans Affairs (VA) educational assistance benefits in the calculated amount of $38,210.93 was validly created.


REPRESENTATION

Appellant represented by:	Donald Hill, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and four fellow Veteran students


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The veteran's DD Form 214 shows active service from September 1989 to June 1993.  His DD Form 214 also indicates 19 years and 11 months of prior active service.  In documents submitted by the veteran, he lists his period of active service as beginning in May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In an August 2004 decision, the Committee on Waivers and Compromises (Committee) of the Muskogee RO denied the Veteran's request for a waiver of recovery of an overpayment in the calculated amount of $38, 210.94.  It was noted that a compliance survey had revealed that the Veteran was paid benefits for the period from November 1999 to March 2003, but was not attending classes.  The Committee determined that the Veteran had acted in bad faith in the creation of this debt, which precluded consideration of a waiver of recovery of his debt.  Neither the Veteran nor his attorney subsequently expressed disagreement regarding the denial of a waiver.  The Veteran's attorney continued to argue that the debt was not valid.

Through issuance of a July 2008 decision, the Board found that the overpayment of education benefits in the amount of $38,210.94 was properly calculated.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Through a November 2010 Memorandum Decision, the Court vacated the July 2008 decision and remanded this case back to the Board.

Finally the Board notes that the Veteran testified at before a Veterans Law Judge in September 2007.  The transcript of that hearing is of record.  The Board further notes that a letter was sent in April 2012 to notify the Veteran that the judge who conducted the September 2007 hearing is no longer at the Board.  The Veteran was afforded the opportunity to have a new hearing.  The Veteran declined to respond to the letter and as such the no new hearing will be provided.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

 
REMAND

The Board has determined that a remand is warranted to ensure that the record is complete before a decision can be made with regard to the Veteran's claim.

The overpayment at issue in the present appeal, $38,210.94, was created as a result of a fraud scheme at Ramon Magsaysay Technological University (RMTU) in the Philippines.  Following two VA Education Compliance Surveys, a field investigation by two VA Educational Compliance Survey Specialists (ECSSs), and an investigation by VA's Office of Inspector General (OIG), VA concluded that sixty veterans, including the one that is the subject of this appeal, were not regularly attending classes, but were instead receiving course credit in return for buying supplies and other "gifts" for the school and for individual instructors.

As set forth in the July 2008 Board decision, the current record contains summaries of the Education Compliance Surveys and field investigation, conducted in February 2003, May 2003, and March 2004, as well as a February 2003 memorandum report from OIG explaining the situation at RMTU.  The Board found that the overpayment of education benefits to the Veteran was properly calculated based upon review of the documentation from the aforementioned sources outlining the general participation of the veteran student body at RMTU in a scheme to collect education benefits without attending class, of which the Veteran in this case was verified to have been a member.  Particular attention was given to the credible testimony of RMTU faculty and non-veteran students as to the gross lack of academic participation of the identified student members.  The Board addressed as well several discrepancies within the Veteran's own transcript that suggested at the very least the lack of internal consistency involving completion of course requirements.  The Board notes that additional evidence was provided by the Veteran's representative in October 2010 including statements in support of the Veteran.  

The Court has since held in its November 2010 Memorandum Decision that the Board did not provide an adequate statement of reasons and bases to support its finding that the Veteran took part in a scheme to defraud VA, holding that the Board did not base its conclusion of fraudulent practices upon evidence specific to the Veteran.  Presently, the Board observes that whereas the conclusions provided in the aforementioned VA Education Compliance Surveys and OIG report are clearly of probative value in the Board's adjudication, pertinent to this remand, the reports may not contain underlying evidence which will permit a full and complete evaluation specific to the Veteran that is the subject of this appeal.  Nor does the Board's review of the Veteran's transcript and all available inferences that may be made therefrom fully satisfy the Court's request for a more case-specific analysis.  As such, the Board finds that a remand is necessary to obtain any additional information and evidence associated with the above-referenced educational surveys and investigations that might contain information specific to the Veteran that is the subject of this decision, including any interviews, documentation, notes, etc.  Upon receipt of any and all new pertinent information the Board may proceed with de novo consideration of the propriety of the creation of educational indebtedness.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake reasonable efforts to obtain any information and evidence associated with the March 2003, and May 2003 VA Educational Compliance Surveys and field investigation, including any information that pertains specifically to the Veteran such as interviews, RMTU records, etc.  Any efforts to obtain these records, including any responses from those from whom the records are sought, should be included in the claims file, and requests should continue until it is determined that such records are unavailable or that further requests would be futile.

2.  The RO should undertake reasonable efforts to obtain any information and evidence associated with the VA's OIG investigation, as summarized in a February 2003 report, including any information that pertains specifically to the Veteran such as interviews, RMTU records, etc.  Any efforts to obtain these records, including any responses from those from whom the records are sought, should be included in the claims file, and requests should continue until it is determined that such records are unavailable or that further requests would be futile.

3.  The RO should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the      Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





